The Court:
This is an action of ejectment. The defendants had judgment, and a motion for a new trial was made on the minutes of the Court, which was granted.
The correctness of the ruling cannot be reviewed on this appeal. Section 661 of the Code of Civil Procedure provides that, when the motion for a new trial is made on the minutes of the Court, the judgment roll, and a statement to be subsequently prepared, with a copy of the order, shall constitute the record on appeal. There is no such statement in this case.
Order appealed from affirmed.